EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. E. Cusick on 12/10/2020.

The application has been amended as follows: 
Claim 13 is cancelled.
Claim 14 is cancelled.
Claim 15 is cancelled.


Allowable Subject Matter
Claims 1-2, 4-6, 8-10, 12, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments are persuasive. The cited prior art does not disclose, teach, or suggest the claimed invention as a whole.
For independent claim 1:
Applicant discloses a nickel-base superalloy composition comprising a y/y'-microstructure with a chemical composition of (in wt.%): 9.5 W, 9.2 Co, 8.1 Cr, 5.6 Al, 3.2 Ta, 2.4 Hf, 0.7 Ti, 0.5 Mo, 0.075 C, 0.015 Zr, 0.015 B, and balance Ni, wherein 
The closest prior art would be Illston et al (US 2014/0034626). Illston teaches a nickel-based alloy comprising the same elements in the required %wt except for the element hafnium which is taught at a lower %wt. 
Applicant argues that there is no motivation or reasoning found in Illston to suggest modifying hafnium content to be at the claimed instant superalloy hafnium composition. Examiner respectfully agrees with Applicant’s argument.
The second closest prior art would be Gell et al (US 4,116,723). Gell teaches a range of up to 3.5%wt of hafnium and offers a specific instance of when 2.0%wt hafnium is used. However, Gell does not teach 2.4%wt hafnium. 
Applicant argues that the combination of Illston and Gell with modifying Gell to the required 2.4%wt of hafnium without suggestions from the applied art can only be deemed an impermissible hindsight reconstruction. Examiner agrees with Applicant’s argument.
For independent claim 12:
Applicant discloses a nickel-base superalloy composition comprising a y/y'-microstructure with a chemical composition of (in wt.%): 10.0 W, 10.0 Co, 8.4 Cr, 5.5 Al, 3.0 Ta, 2.4 Hf, 1.0 Ti, 0.7 Mo, 0.15 C, 0.05 Zr, 0.015 B, and balance Ni, wherein cracking susceptibility is reduced by controlling an amount of elements that form low-melting eutectics, and wherein the elements that form low-melting eutectics include at least one of Hf, B, and Zr.

Applicant argues that there is no motivation or reasoning found in Illston to suggest modifying hafnium content to be at the claimed instant superalloy hafnium composition. Examiner respectfully agrees with Applicant’s argument.
The second closest prior art would be Gell et al (US 4,116,723). Gell teaches a range of up to 3.5%wt of hafnium and offers a specific instance of when 2.0%wt hafnium is used. However, Gell does not teach 2.4%wt hafnium. 
Applicant argues that the combination of Illston and Gell with modifying Gell to the required 2.4%wt of hafnium without suggestions from the applied art can only be deemed an impermissible hindsight reconstruction. Examiner agrees with Applicant’s argument.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761